      Case 2:20-cv-02997-WBV-JVM Document 30 Filed 11/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

CHARLES BILLIOT, JR., ET AL.                               CIVIL ACTION: 2:20-cv-2997

v.                                                         JUDGE WENDY B. VITTER

MAXUM INDEMNITY COMPANY, ET AL.                            MAG. JUDGE DONNA CURRAULT


 DEFENDANTS’ MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF CIVIL
  PROCEDURE RULE 12(b)(6) FOR FAILURE TO STATE A CLAIM UPON WHICH
                      RELIEF MAY BE GRANTED

       NOW COMES Defendants Howard L. Nations, Cindy Nations, Howard Nations, APC,

Gregory D. Rueb, Rueb & Motta, APLC, and The Rueb Law Firm, APLC (“Defendants”), through

undersigned counsel, and respectfully requests this Honorable Court to grant Defendants’ Motion to

Dismiss pursuant to Rule 12 of the Federal Rules of Civil Procedure and to dismiss the claims

asserted by Plaintiffs Brett Bacle, Lloyd Cancienne, Jr., Troy Pellegrin, Darren Pitre, Dean Richard,

and Thomas Tegart (“Plaintiffs”), as such claims are perempted pursuant to the three-year

peremptive period set forth in LA. REV. STAT. §9:5605. Additionally, Defendants respectfully

request this Honorable Court to dismiss the claims of fraud asserted by Plaintiffs for failure to plead

same with particularity pursuant to Rule 9 of the Federal Rules of Civil Procedure. In support of this

motion, Defendants rely on the reasons set forth in the accompanying Memorandum in Support and

the exhibits attached thereto.




                                                  1
      Case 2:20-cv-02997-WBV-JVM Document 30 Filed 11/23/20 Page 2 of 2




                                                             /s/ Joanne Rinardo
                                                     JUDY L. BURNTHORN (#17496)
                                                     jburnthorn@deutschkerrigan.com
                                                     JOANNE RINARDO (#24201)
                                                     jrinardo@deutschkerrigan.com
                                                     DEUTSCH KERRIGAN, L.L.P.
                                                     755 Magazine Street
                                                     New Orleans, LA 70130
                                                     Telephone: 504 93 0699
                                                     Facsimile: 504 566 4088

                                                     Attorneys for Defendants Howard L.
                                                     Nations, APC; Howard L. Nations; Cindy
                                                     Nations; Rueb & Motta, APLC; The Rueb
                                                     Law Firm, APLC; and Gregory D. Rueb




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing pleading has been delivered to all counsel of record, by
depositing a copy of the same in the United States mail, first class postage prepaid at their last
known address of record, or by electronic mail, or by ECF Notice, or by facsimile transmission
or by hand delivery today, November 23, 2020.



                                                                    /s/ Joanne Rinardo




                                                 2
